Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-19 are currently pending and are under examination.
Benefit or priority is to May 23, 2016.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-7, and 10-19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Bok et al. (IDS; published on line April 29, 2015 (see page 9); Fungal artificial chromosomes for mining of fungal secondary metabolone. BMC Genomics 116: 343, pages 1-10).
Bok et al. teach to a method to capture the entire set of intact secondary metabolite (SM) gene clusters and/or pathways from fungal species for heterologous expression in A. nidulans and natural product discover (Abstract). Specifically, Bok et al. transfer biosynthetic gene clusters from A. terreus into fungal artificial chromosomes (FACs) and then transform A. nidulan host cells with these FACs for heterologous expression of the gene cluster (page 2, right col., para. 1). In the A. nidulans FAC 6J7 strain it was demonstrated that the gene cluster was a hexadehydroastechrome gene cluster homologous to that found in A. fumigatus (page 3, para 1-page 4 and Figure 4). The FAC6J7 metabolites were identified by analyzing extracts from the A. nidulans FAC 6J7 transformants using LC-HRMS (taken as LC-MS) versus its control lacking the FAC. A compound that was present only in the FAC 6J7 extract was identified as terezine D by MS2.  
Therefore, Bok et al. teach a method comprising expressing a putative biosynthetic gene cluster (pBGC) in a host system and screening metabolite production via bioanalytical techniques (Claim 10), and scoring or determining the metabolite based on its abundance and unique-ness to the host system (Claim 11, 12, 13), wherein both the pBGC was identified as a hexadehydroastechrome gene cluster and the metabolite was identified as terezine D (Claim 1, 2) wherein the validation for this metabolite was via a control in which the FAC was not present (Claim 19), wherein the pBGC was gDNA taken from a fungus of interest that is A. terreus (Claim 4), which was inserted into a FAC (Claim 5). The host system was a fungal cell (Claim 6) that is A. nidulans (Claim 7). The bioanalytitical techniques included LC-MS and MS2 (Claim 14) on the isolated metabolite (Claim 15) that was identified as terezine D (Claim 16).
Claims 17 and 18 are included in this rejection because comparing the metabolite based on its abundance and unique-ness to the host system” was performed by comparing FAC 617 metabolite abundance via LC-HRMS to control (page 4, left col) and are mental steps. That is, the observation of increased metabolite abundance in a test sample over a control sample is a mental division step that results in the unique-ness of the metabolite based on the abundance. Comparing the abundance of a metabolite in a test sample versus a control sample, that is, if the test sample has more metabolite than the control sample then it is a mental step to “divide” one into the other to know that there is more metabolite in the test sample than control sample, and thus the mental step of observing the uniqueness of the metabolite to the test sample relative to the control sample based on this abundance.  Claims 11, 12, and 13 are similar mental steps.

Claim(s) 1, 2, 4-7, and 10-18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Clevenger et al. (IDS; January 1, 2016; Reviving natural product and drug discovery pipelines with fungal artificial chromosome (FAC) technology. Presented at: 10th Annual TechConnect World Innovation Conference and Expo, Held Jointly with the 19th Annual Nanotech Conference and Expo, and the 2016 National SBIR/STTR Conference - Washington, United States, May 22 2016 to May 25 2016).
Clevenger et al. teach the development of FAC comprising SM gene clusters from fungal genomes for one-step transformation and heterologous expression (taken to be a reference to a host cell) for rapid detection of novel SMs and identification of biosynthetic machinery, taken as the BGC. Clevenger used LC-FTMS (a LC-MS) to determine metabolites that are benzomalvin A, ophiobolin G and a lipopeptide in FAC clone AtFAC9J20 (also disclosed in the instant specification, which clone A. nidulans, page 18, line 23, wherein At references the DNA as being derived from A. terreas).
Therefore, Clevenger et al. teach a method comprising expressing a putative biosynthetic gene cluster (pBGC) in a host system and screening metabolite production via bioanalytical techniques (Claim 10), and scoring or determining the metabolite based on detection (a reference to the abundance and rarity to) in the host system (Claim 11, 12, 13), wherein both the pBGC was identified as a BGC and the metabolite was identified as benzomalvin A, ophiobolin G and a lipopeptide (Claim 1, 2),  wherein the pBGC was gDNA taken from a fungus of interest (Claim 4), which was inserted into a FAC (Claim 5). The host system was a fungal cell (Claim 6) that is A. nidulans (Claim 7). The bioanalytitical techniques included LC-MS (Claim 14) on the isolated metabolite (Claim 15) that was identified as benzomalvin A, ophiobolin G and a lipopeptide (Claim 16).
Claims 17 and 18 are included in this rejection because comparing the metabolite based on its abundance and unique-ness to the host system” was performed by comparing FAC 617 metabolite abundance via LC-HRMS to control (page 4, left col) and are mental steps. That is, the observation of increased metabolite abundance in a test sample over a control sample is a mental division step that results in the unique-ness of the metabolite based on the abundance. Comparing the abundance of a metabolite in a test sample versus a control sample, that is, if the test sample has more metabolite than the control sample then it is a mental step to “divide” one into the other to know that there is more metabolite in the test sample than control sample, and thus the mental step of observing the uniqueness of the metabolite to the test sample relative to the control sample based on this abundance. Claims 11, 12, and 13 are similar mental steps.

Claim(s) 1-7 and 10-19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Clevenger et al. (May 22, 2016; Reviving natural product and drug discovery pipelines with fungal artificial chromosome (FAC) technology. TechConnect Briefs. 3:226-227).
Clevenger et al. teach the development of FAC comprising secondary metabolite SM gene clusters from fungal genomes for one-step transformation and heterologous expression (taken to be a reference to a host cell) for rapid detection of novel SMs and identification of biosynthetic machinery, taken as the BGC (abstract). Clevenger used LC-FTMS (a LC-MS) to determine metabolites that are benzomalvin A, ophiobolin G and a lipopeptide in FAC clone AtFAC9J20 (abstract; also disclosed in the instant specification, which clone A. nidulans, page 18, line 23, wherein At references the DNA as being derived from A. terreas) from A.nidulans (page 226, right col., line 10). At page 226, last paragraph bridging to page 227, Clevenger et al. teach making AtFAC9J20 deletions to identify/confirm enzymes involved in bensomalvin biosynthesis, opiobolin biosynthesis, and lipopeptide biosynthesis.
Therefore, Clevenger et al. teach a method comprising expressing a putative biosynthetic gene cluster (pBGC) in a host system and screening metabolite production via bioanalytical techniques (Claim 10), and scoring or determining the metabolite based on detection (a reference to the abundance and rarity to) in the host system (Claim 11, 12, 13), wherein both the pBGC was identified as a BGC and the metabolite was identified as benzomalvin A, ophiobolin G and a lipopeptide (Claim 1, 2), wherein the validation for the metabolites was via deletions within AtFAC9J20 (Claim 3, 19), wherein the pBGC was gDNA taken from a fungus of interest (Claim 4), which was inserted into a FAC (Claim 5). The host system was a fungal cell (Claim 6) that is A. nidulans (Claim 7). The bioanalytitical techniques included LC-MS (Claim 14) on the isolated metabolite (Claim 15) that was identified as benzomalvin A, ophiobolin G and a lipopeptide (Claim 16).
Claims 17 and 18 are included in this rejection because comparing the metabolite based on its abundance and unique-ness to the host system” was performed by comparing FAC 617 metabolite abundance via LC-HRMS to control (page 4, left col) and are mental steps. That is, the observation of increased metabolite abundance in a test sample over a control sample is a mental division step that results in the unique-ness of the metabolite based on the abundance. Comparing the abundance of a metabolite in a test sample versus a control sample, that is, if the test sample has more metabolite than the control sample then it is a mental step to “divide” one into the other to know that there is more metabolite in the test sample than control sample, and thus the mental step of observing the uniqueness of the metabolite to the test sample relative to the control sample based on this abundance. Claims 11, 12, and 13 are similar mental steps.

It is noted that the limitations of Claim 3, when placed in Claim 1, was the point of novelty in the grant of parent patent USP 10,808,256. The Examiner did not have this version of the Clevenger et al. reference in her possession. The Examiner did not/does not interpret the statement that the FAC technology enables precise SM gene and gene cluster editing, as stated in the January version cited above, as being a validation step. The May version states that the deletions within the AtFAC9J20 confirm the relationship of the genes to the metabolic products.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over any one of:
Bok et al. (IDS; published on line April 29, 2015 (see page 9); Fungal artificial chromosomes for mining of fungal secondary metabolone. BMC Genomics 116: 343, pages 1-10);
Clevenger et al. (IDS; January 1, 2016; Reviving natural product and drug discovery pipelines with fungal artificial chromosome (FAC) technology. Presented at: 10th Annual TechConnect World Innovation Conference and Expo, Held Jointly with the 19th Annual Nanotech Conference and Expo, and the 2016 National SBIR/STTR Conference - Washington, United States, May 22 2016 to May 25 2016); and
Claim(s) 1-7 and 10-19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Clevenger et al. (May 22, 2016; Reviving natural product and drug discovery pipelines with fungal artificial chromosome (FAC) technology. TechConnect Briefs. 3:226-227);
and
	Selitrennikoff et al. (2004; USP 6,743,598) 

	Bok et al. teach a method comprising expressing a putative biosynthetic gene cluster (pBGC) in a host system that is a fungal cell that is A. nidulans, and screening metabolite production via bioanalytical techniques, and scoring or determining the metabolite based on its abundance and unique-ness to the host system,wherein both the pBGC was identified as a hexadehydroastechrome gene cluster and the metabolite was identified as terezine D (Claim 1).
	Clevenger et al. (January) teach a method comprising expressing a putative biosynthetic gene cluster (pBGC) in a host system that is a fungal cell that is A. nidulans and screening metabolite production via bioanalytical techniques, and scoring or determining the metabolite based on detection (a reference to the abundance and rarity to) in the host, wherein both the pBGC was identified as a BGC and the metabolite was identified as benzomalvin A, ophiobolin G and a lipopeptide (Claim 1).
	Clevenger et al. teach a method comprising expressing a putative biosynthetic gene cluster (pBGC) in a host system that is a fungal cell that is A. nidulans and screening metabolite production via bioanalytical techniques, and scoring or determining the metabolite based on detection (a reference to the abundance and rarity to) in the host system, wherein both the pBGC was identified as a BGC and the metabolite was identified as benzomalvin A, ophiobolin G and a lipopeptide (Claim 1).
	Neither Bok et al., Clevenger et al. (January), or Clevenger et al. (May) teach to express the gene cluster in a fungal cell lysate or in an in vitro expression system.
	Selitrennikoff et al. teach the cell free expression of phosphoglucose isomerase, ketol isomerase, and glucosamine-6-phosphate acetyltransferase for the production of Coenzyme A.  See Col. 6 at line 10+ and especially line 35+; Claim 5; Claim 11. Selitrennikoff et al. teach to express theses enzymes in a cell lysate and especially a fungal cell lysate.  Selitrennikoff et al. teach to inhibit the enzymes via candidate compounds and determine CoA production. While the expression of the recombinant enzymes in the cell lysate can be considered to be a biosynthetic gene cluster for the production of metabolite CoA in accordance to the definition provided in the specification at page 7 (the term "biosynthetic gene cluster" ("BGC") refers to a set of several genes that direct the synthesis of a particular metabolite).
The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to express the FAC comprising the gene cell clusters in A. nidulans as taught in Bok et al., Clavenger et al. (January) or Clavenger et al. (May) as fungal ell lysates because Selitrennikoff et al. provide an analogous teaching that the enzymes for producing the CoA metabolite can be in fungal cell lysates, wherein the enzymes are recombinantly produced (Claim 8, 9). 


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-17 of U.S. Patent No. 10,808,256 (IDS). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Patented Claim 1 comprises the limitations of instant Claim 1, 2, and 3, and the remaining claims are the same.







Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN COCHRANE CARLSON whose telephone number is (571)272-0946.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KAREN COCHRANE CARLSON/Primary Examiner, Art Unit 1656